- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrants name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Attached is a press release of the Company dated August 4, 2010. FOR IMMEDIATE RELEASE For more information contact: Rosita Covarrubias / Carolina Burgos Investor Relations Department Compañía Cervecerías Unidas S.A. www.ccu-sa.com ; www.ccu.cl (56-2) 427-3581 / (56-2) 427-3104 CCU S.A. REPORTS CONSOLIDATED SECOND QUARTER 2 (1 ) SECOND QUARTER Net sales up 13.2%, Operating result increases 73.3%, EBITDA up 45.8% Net profit down 39.0% to CLP 64.7 per share YTD Net sales up 6.2%, Operating result increases 23.2%, EBITDA up 17.5%, Net profit down 29.8% to CLP 170.4 per share SECOND QUARTER BEFORE NON RECURRING ITEMS (NRI) Operating result before NRI increases 39.3%, EBITDA before NRI up 24.3% YTD BEFORE NRI Operating result before NRI increases 13.2%, EBITDA before NRI up 9.9% (Santiago, Chile, August 4, 2010) CCU announced today its consolidated financial results under IFRS for the second quarter ended June 30, 2010. (4) COMMENTS FROM THE CEO We are pleased with CCUs second quarter results. The economic features that followed the earthquake show an important consumption increase along with an overall betterperforming economy. The monthly economic activity index (Imacec) was 4.6% and 7.1% higher for April and May respectively compared with the same months last year. Inflation was 0.8% in the second quarter 2010. Unemployment decreased from 11.9% in June 2009 to 8.9% in June 2010 in the Santiago Metropolitan Area, particularly in the construction sector. In this scenario CCU was able to increase sales by volume in all its segments for a consolidated 9.7% growth with a 4.5% higher average price. (1 ) Statements made in this press release that relate to CCUs future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCUs annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. (2 ) EBITDA represents Operating result plus depreciation and amortization. EBITDA is not a calculation based on generally accepted accounting principles. For more detail, please see full note before Exhibits. (3 ) Net profit attributable to parent company shareholders as per IFRS. All the comments below refers to Q210 figures compared to Q209. 2 The daily average appreciation in the quarter of the Chilean peso vis a vis the US dollar was 6.4% which explains, among others, the 2.6% lower unitary Cost of goods sold. Marketing/Selling, Distribution and Administrative expenses (MSD&A) increased 13.7%. During 2009, the year of the global financial crisis, we had in place a Contingency Plan which, among other, reduced most of our discretional expenses. In 2010, along with the growth in volumes, we are reaching the pre-crisis levels of expenses. In Q210 we also invested in marketing activities related to the South African Soccer World Cup. In all, MSD&A as a percentage of Net sales, remained almost flat, varying from 36.8% in 2009 to 37.0% in 2010. The Operating result increased 73.3% to CLP33,996. In June 2010 we sold a site in Lima, Peru, generating a pre-tax Non Recurring Operating result of CLP6,670 million (CLP 3,705 million after tax). If we exclude the referred NRI, the Operating result grew 39.3% to CLP 27,326 million. For the sake of facilitating the analysis of our performance, we are showing the quarterly and the YTD Operating result, EBITDA and EBITDA margin before and after non recurring items (NRI). In the comments that follow, the reader will find also references to three NRI that positively affected in 2009 the Non operating result and/or the Income tax line, which in order of importance were: (1) the water deal with Nestlé, (2) the deflation effect on the UF denominated financial debt, and (3) the tax benefit related to the VSPT operation. The absence of these effects in 2010 explain the drop in Net profit from CLP33,798 million to CLP20,618 million. Finally, with regards to the February 2010 earthquakes damages, as of June we have recorded CLP 19,949 million in Accounts receivables. This amount corresponds to cost and expenses incurred as of then in relation with damage control tasks and destroyed inventory, according to our insurance policies. 3 CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q210 Total Net sales increased 13.2% to CLP180,748 million as a result of 9.7% higher consolidated volumes and 4.5% higher average price in Chilean pesos. In all our segments the volumes increased, contributing to the consolidated volume growth: Wine grew 24.8%, Spirits was 10.7% higher, our Beer segment in Chile achieved a 10.3% larger volume, the Non-alcoholic beverages increased 9.9% and Beer Argentina was up by 3.2
